Citation Nr: 0005403	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected hypertension.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1972 to 
March 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for diabetes mellitus and denied a total 
rating for compensation based upon individual 
unemployability.


FINDING OF FACT

Competent evidence of a nexus between the diagnosis of 
diabetes mellitus and service-connected hypertension is not 
of record.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus as 
secondary to service-connected hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is generally not shown to be chronic, then continuity 
of symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.304(b) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See id.

The claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case such as 
this, where the determinative issue involves a question of 
medical causation, i.e., whether the claimed condition is 
etiologically linked to service or a service-connected 
disability, competent medical evidence in support of the 
claim is required for VA to find the claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The appellant claims that the diagnosis of diabetes mellitus 
is related to his service-connected hypertension.  In a March 
1998 VA outpatient treatment report, the VA examiner stated 
that the appellant had been newly diagnosed with type 2 
diabetes mellitus.  An assessment of type 2 diabetes mellitus 
was entered.  The appellant has submitted an article about 
type 2 diabetes mellitus.  In the article, it states that 
type 2 diabetes mellitus is more likely to occur in people 
who have high blood pressure.  The appellant claims that this 
is evidence to establish a relationship between his diagnosis 
of type 2 diabetes mellitus and his service-connected 
hypertension.  However, although the article does indicate 
that diabetes mellitus can more likely occur in people who 
have high blood pressure, there is no competent medical 
evidence that the appellant's diagnosis of diabetes mellitus 
is proximately due to or the result of his service-connected 
hypertension.  There is nothing in the record to substantiate 
the appellant's allegation that such exists in his particular 
case.  Additionally, no medical professional has stated that 
he or she relied on the article to make a diagnosis of type 2 
diabetes mellitus as to the appellant.  In the March 1998 VA 
outpatient treatment report, the examiner did not include an 
opinion as to the etiology of the diagnosis of type 2 
diabetes mellitus.  

The only evidence that links the diagnosis of diabetes 
mellitus to the appellant's service-connected hypertension 
are the appellant's contentions.  The appellant, however, is 
a lay person with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the diagnosis of type 2 diabetes 
mellitus and his service-connected hypertension.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the 
absence of competent medical evidence establishing the 
necessary link, the claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected hypertension is not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim for service connection for diabetes mellitus well 
grounded.  As such, there is no additional duty on the part 
of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify him 
of the evidence required to complete his application for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


ORDER

The claim for entitlement to service connection for diabetes 
mellitus as secondary to service-connected hypertension is 
denied.


REMAND

In a May 1998 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability evaluation.  Additionally, the appellant filed a 
claim for an increased evaluation for service-connected 
chronic low back pain, status post lumbar decompression at L5 
region, which was evaluated as 40 percent disabling at that 
time.  In a July 1998 rating decision, the RO granted a 
60 percent evaluation for chronic low back pain, status post 
lumbar decompression at L5 region.  However, following the 
grant of service connection for hypertension, and the grant 
of a 60 percent evaluation for chronic low back pain, status 
post lumbar decompression at L5 region, the RO did not 
reconsider the appellant's claim for a total rating for 
compensation based upon individual unemployability.

Additionally, in a statement received by the appellant in 
August 1998, he expressed disagreement with the 60 percent 
evaluation assigned in the July 1998 rating decision to his 
service-connected chronic low back pain, status post lumbar 
decompression at L5 region.  In Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), the U.S. Court of Appeals for 
Veterans Claims (the Court) determined that in a case in 
which a claimant had expressed disagreement in writing with 
an RO decision and the RO failed to issue a statement of 
case, that the Board should remand the issue to the RO for 
the issuance of a statement of the case.  

Finally, the appellant claims that he was granted Social 
Security Administration disability benefits as of 1986 and 
that the disability benefits were granted based upon his back 
problems.  The Board notes that an attempt to obtain such 
records has not been made.  Although the grant of Social 
Security Administration disability benefits was well over 10 
years ago, the Court has held that "When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the [Board] 
must seek to obtain those records."  Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996) (quoting Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992)).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of any 
and all medical and administrative 
records utilized by the Social Security 
Administration in any original or 
continuing award of disability benefits 
from that agency to the appellant.  Once 
obtained, such records should then be 
added to the appellant's claims folder.

2.  The RO should furnish the appellant a 
statement of the case as to the claim for 
an increased evaluation for service-
connected chronic low back pain, status 
post lumbar decompression at L5 region, 
currently evaluated as 60 percent 
disabling.

3.  The RO should furnish a supplemental 
statement of the case as to the claim for 
a total rating for compensation based 
upon individual unemployability in light 
of the grant of service connection for 
hypertension, which is 10 percent 
disabling and the grant of a 60 percent 
evaluation for service-connected chronic 
low back pain, status post lumbar 
decompression at L5 region.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 



